DETAILED ACTION
Amendment submitted January 18, 2022 has been considered by examiner. Claims 1-8, 11-14 and 16-20 are pending. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Jason Howard (62,120) on February 22, 2022.


The application has been amended as follows: 
1.	(Currently Amended)  A method for updating copies of content items in a content set, the method comprising:
receiving a bandwidth constraint that limits a total amount of crawls allowed to be made across the content set per unit time, wherein the content set comprises a first subset of content items with incomplete change information and a second subset of content items with complete change information; 
receiving a set of importance scores that comprises an individual importance score for each content item in the content set;
receiving a set of change rates that comprises an individual change rate for each content item in the content set;
determining an optimized split of bandwidth between the first subset and the second subset to produce a first bandwidth allocation to the first subset and a second bandwidth allocation to the second subset by minimizing a cost function that associated with the first subset and the second subset; 
outputting the first bandwidth allocation for use calculating a crawl rate schedule for the first subset and the second bandwidth allocation for use calculating a crawl probability vector for the second subset;
calculating, using the first cost function, [[a]] the crawl rate schedule for the first content set that comprises an individual crawl rate for each individual content item in the first content set, wherein the set of change rates and the set of importance scores are input to the first cost function, wherein the crawl rate schedule is a solution to the first cost function that minimizes a sum of costs across all content items in the first subset and is constrained by the first bandwidth allocation in the first subset first bandwidth allocation 
first subset according to the crawl rate schedule and the second subset according to the crawl probability vector.
	2. (Currently Amended) The method of claim 1, wherein the bandwidth constraint comprises a crawler constraint and a host constraint, wherein the crawler constraint is defined as a first sum of crawl events the crawler is allowed to make against all content sources per unit of time, and wherein the host constraint is a second sum of crawl events allowed against an individual host content source per unit of time.
3. (Currently Amended)	The method of claim 1, wherein the individual change rate is estimated based on analysis of previous crawl events against the individual content item and a determination whether the individual content item changed between crawl events.
4. (Currently Amended) The method of claim 3, wherein the first cost function is minimized using a Lagrange multiplier method.
	7. (Currently Amended)	The method of claim 1, wherein the individual crawl rate for each individual content item in the content set is greater than zero.
8.	(Currently Amended)	A method for seeking updated copies of content items in a content set by following a crawl probability vector, the method comprising:
receiving a bandwidth constraint that limits a total amount of crawls allowed to be made across the content set per unit time, wherein the content set comprises a first subset of content items with incomplete change information and a second subset of content items with complete change information; 
receiving a set of importance scores that comprises an individual importance score for each content item in the content set;
receiving a set of change rates that comprises an individual change rate for each content item in the content set;
determining an optimized split of bandwidth between the first subset and the second subset to produce a first bandwidth allocation to the first subset and a second bandwidth allocation to the second subset by minimizing a cost function that associated with the first subset and the second subset; 
outputting the first bandwidth allocation for use calculating a crawl rate schedule for the first subset and the second bandwidth allocation for use calculating a crawl probability vector for the second subset;
calculating, using the second cost function, [[a]] the crawl probability vector for the second subset second subset second cost function, wherein the crawl probability vector is a solution to the second cost function that minimizes a sum of costs across all content items in the second subset and is constrained by the second bandwidth allocation second subset second bandwidth allocation 
first subset and the second subset according to the crawl probability vector.
11. 	(Currently Amended)	The method of claim 8, further comprising
15.	(Canceled)	
16. 	(Currently Amended)	One or more computer storage media that, when executed by a computing device, causes the computing device to perform a method of seeking updated copies of content items in a content set, the method comprising:
receiving a bandwidth constraint that limits a total amount of crawls the crawler is allowed to make across the content set per unit of time, wherein the 
receiving a set of importance scores that comprises an individual importance score for each content item in the content set;
receiving a set of change rates that comprises an individual change rate for each content item in the content set;
determining an optimized split of bandwidth between the first subset and the second subset to produce a first bandwidth allocation to the first subset and a second bandwidth allocation to the second subset by minimizing a associated with 
outputting the first bandwidth allocation for use calculating a crawl rate schedule for the first subset and the second bandwidth allocation for use calculating a crawl probability vector for the second subset; and
retrieving updated copies of content items in the first subset according to the crawl rate schedule and the second subset according to the crawl probability vector.
17. (Currently Amended)	The media of claim 16, further comprising calculating, using [[a]] the second cost function for the second subset, [[a]] the crawl probability vector that comprises an individual crawl probability for each individual content item in the second subset using the bandwidth constraint, the set of importance scores, and the set of change rates, wherein the individual crawl probability is used to determine whether to crawl an associated individual content item upon receiving a change notification for the 
18. (Currently Amended)	The media of claim 16, further comprising calculating, using the first cost function for the first subset, [[a]] the crawl rate schedule for the first subset that comprises an individual crawl rate for each individual content item in the first subset of content items, wherein the set of change rates and the set of importance scores are input to the first cost function, wherein the crawl rate schedule is a solution to the first cost function that minimizes a sum of costs across all content items and is constrained by the bandwidth constraint, such that a sum of crawl rates for all content items in the first subset is equal to the first bandwidth allocation; and outputting the crawl rate schedule.


ALLOWANCE
Claims 1-7, 10-14 and 16-20 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 8 and 16:



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Popescu et al (7,774,782) describes at least sum of crawl rates.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163